[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
Defendant-appellant, Stacey Delaney, appeals a decision of the Clermont County Court of Common Pleas dismissing his petition for postconviction relief as untimely.1
Appellant's first assignment of error is overruled since appellant has failed to demonstrate that he meets any of the criteria under R.C.2953.23(A) for filing a postconviction relief petition after the expiration of the statutory time limits.  See State v. Halliwell (1999),134 Ohio App.3d 730, 735.
Pursuant to our holding on the first assignment of error that appellant's petition for postconviction relief was untimely filed, appellant's second assignment of error is rendered moot.
The judgment of the trial court is affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form.  A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
Anthony Valen, Judge, and Stephen W. Powell, Judge, concur.
1 Appellant filed a pro se brief with this court. Appellant's attorney later filed an appellate brief with the purpose of supplementing the arguments raised in the pro se brief. We note that the briefs raise essentially the same issues, and that we have fully considered the arguments raised in both briefs.